NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAWN DAMON BARTH,                              No. 19-16647

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01242-WHO

 v.
                                                MEMORANDUM*
WILLIAM MUNIZ, Warden; et al.,

                Defendants-Appellees,

and

DANNIAL VEGA; CALIFORNIA
CORRECTIONAL PEACE OFFICERS
ASSOCIATION,

                Defendants.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Shawn Damon Barth appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a district court’s dismissal for failure to comply with a court

order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing Barth’s action

without prejudice because Barth failed to comply with the district court’s orders to

file an amended complaint that alleged a closely related set of claims, despite

multiple warnings to comply with federal pleading and joinder requirements. See

id. at 1260-63 (discussing factors for determining whether to dismiss a case for

failure to comply with a court order; the district court’s dismissal should not be

disturbed absent “a definite and firm conviction” that it “committed a clear error of

judgment” (citation and internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal, or documents and facts not presented to the district court. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    19-16647